DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Amendment
Acknowledgment is made of applicant's Amendment, filed 10-18-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1 has/have been amended, and claim(s) 15 has/have been added by amendment. Therefore, claim(s) 1, 3, 4, and 6-15 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 20200194669 A1, in view of Banerjee, US 20190074439 A1 and Nickel, US 20140211535 A1.

As to claim 15, Jang discloses a resistance random access memory device (see Jang Para [0003]), comprising: 
a first electrode (see Jang Para [0061]); a resistance change layer formed on the first electrode (see Jang Para [0061]); and a second electrode formed on the resistance change layer (see Jang Para [0061]), wherein 
the first electrode and the second electrode are arranged perpendicular to each other (see Jang Fig 1), wherein 
the resistance charge layer in configured to change in resistance due to the movement of I ions in the resistance change layer (see Jang Para [0058]) or a point defect of the resistance change layer.

the resistance change layer includes a bismuth halide-based (see Jang Para [0063]) thin film, wherein


Jang does not appear to explicitly disclose a BiIxBr3-x thin film (where 0 ≤ x ≤ 3), wherein
the resistance change layer does not contain lead (Pb).

Banerjee discloses a BiIxBr3-x thin film (see Banerjee Paras [0011] and [0048]), wherein
the resistance change layer does not contain lead (Pb) therebetween (see Banerjee Paras [0010] and Para [0048]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Jang, may have a particular chemical composition, as disclosed by Banerjee. The inventions are well known variants of memory materials using perovskite structures, and it would have been obvious to try various halide chemistries with bismuth to achieve desirable on-off characteristics. Further evidence to the obviousness of their combination is Banerjee’s attempt to utilize non-toxic materials (see Banerjee Para [0010]).

Jang and Banerjee do not appear to explicitly disclose disposed to form a crossbar array structure.

Nickel discloses to form a crossbar array structure (see Nickel Fig 1B and Para [0037]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Jang and Banerjee, may have a particular electrode layout, as disclosed by Nickel. The inventions are well known variants of memory materials using perovskite structures, and it would have been obvious to try various halide chemistries with bismuth to achieve desirable on-off characteristics. Further evidence to the obviousness of their combination is Nickel’s attempt to prevent disturbing neighboring cell (see Nickel Para [0021]).


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

New art has been provided which renders the new claim language obvious.

Allowable Subject Matter
Claim(s) 1, 3, 4, and 6-8 is/are allow.

The following is an examiner' s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):

a resistance change layer comprising a Cs2AgBiBrxl6-x thin film (where 0≤ x≤6) having an elpasolite structure, and formed on the first electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 10/23/2021